UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1888



VIVIAN MASON,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General, United
States Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-02-3850)


Submitted:   November 7, 2003          Decided:     November 21, 2003


Before WIDENER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vivian Mason, Appellant Pro Se. Joseph Parkwood Griffith, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vivian Mason appeals the district court’s order accepting the

magistrate judge’s recommendation to dismiss Mason’s Title VII

complaint for failure to state a claim upon which relief can be

granted pursuant to Fed. R. Civ. P. 12(b)(6).   We review a district

court’s dismissal for failure to state a claim de novo.        Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).    We must

accept as true the facts alleged in the complaint, view them in the

light most favorable to the plaintiff, and recognize that dismissal

is inappropriate unless it appears beyond certainty that the

plaintiff would be entitled to no relief under any state of facts

that could be proved in support of the claim. Conley v. Gibson, 355

U.S. 41, 45-46 (1957).   Liberally construing Mason’s complaint in

compliance with Haines v. Kerner, 404 U.S. 519, 520-21 (1972), we

find that she asserts conclusory allegations, unsupported by any

averment of facts.   Thus, we find that the district court did not

err by dismissing Mason’s complaint for failure to state a claim

pursuant to Rule 12(b)(6).    Accordingly, we affirm the district

court’s order.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             AFFIRMED


                                 2